Citation Nr: 0728486	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  02-09 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The veteran had active service from March 1972 to March 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 2001 rating decision by the 
above Department of Veterans Affairs (VA), Regional Office 
(RO) in Waco, Texas, in which the veteran's claim for service 
connection for bipolar disorder was denied.  

Service connection is now in effect for total right hip 
replacement associated with residuals, right calcaneal 
fracture, rated as 50 percent disabling; residuals, left 
calcaneal fracture, rated as 10 percent disabling; residuals, 
right calcaneal fracture, rated as 10 percent disabling; and 
limitation of motion of the right knee associated with 
residuals, right calcaneal fracture, rated as 10 percent 
disabling.

As noted in a prior Board decision in April 2004, the veteran 
had previously filed service connection claims for a nervous 
disorder which the RO denied in October 1977, April 1985, 
July 1986, and February 1987.  

In April 1999 and February 2000, service connection was 
denied for bipolar disorder.  In October 2000 the RO declined 
to reopen the veteran's claim for service connection for 
bipolar disorder on the ground that new and material evidence 
had not been submitted.  The veteran did not appeal any of 
the determinations from those rating decisions, and they 
became final.

However, in the October 2001 rating decision, the RO 
readjudicated the veteran's claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), thereby 
rendering an evaluation based upon the submission of new and 
material evidence for a previously denied claim inapplicable.  
See VBA Fast Letter 00-87 (Nov. 17, 2000).  The current 
appellate issue is thus as shown on the front page of the 
present decision, and the decision will be on the substantive 
merits based on the aggregate evidence in the file.

The Board remanded the case for development to include 
acquisition of Social Security Administration (SSA) records, 
of which it has since been certified there are none; and a 
medical evaluation and opinion(s).


FINDING OF FACT

The competent and probative evidence of record preponderates 
against a finding that the veteran's pre-service psychiatric 
disability, namely personality/bipolar disorder, increased in 
pathology in, or as a result of, service and there was no 
superimposed psychiatric disability in or as a result of 
service.


CONCLUSION OF LAW

Bipolar/personality disorder pre-existed service, and a 
psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

The veteran filed his current claim for service connection 
for bipolar disorder in January 2001.  The VARO provided a 
pre-adjudication VCAA notice by letter dated in March 2001 
with follow-up telephone call.  Both before and after the 
VARO communications, additional VA clinical data were 
obtained and entered into the file.  The RO then denied his 
claim in action in October 2001.  An SOC was issued in May 
2002.

The veteran filed his Substantive Appeal, a VA Form 9, in 
July 2002.  An appropriate SOC, and SSOCs, were issued.  
After additional clinical records were added to the file, the 
Board remanded the case in April 2004 for development of the 
evidence.

Throughout, correspondence was sent indicating what 
additional evidence was needed to substantiate the claim of 
service connection.  The veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the general effective date provision for the claim, 
that is, the date of receipt of the claim.  

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist, and any defect with respect to timing was 
harmless error.  See Mayfield, supra, and subsequent cases 
which are applicable herein.  He was repeatedly advised of 
his opportunities to submit additional evidence.  Thus, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  It appears that all reasonably 
obtainable evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other reasonably pertinent evidence not already of record, 
which would be needed for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the veteran has 
been provided with ample and adequate opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  

In addition, the claimant has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial 
error as to such notice does not arise in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Pertinent Law, Factual Background, and Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for psychosis may be 
established based upon a legal presumption by showing that 
the disability was manifested to a compensable degree within 
one year after the date of separation from service.  38 
U.S.C.A. §§ 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective May 4, 2005.  See 70 
Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 C.F.R. 
§ 3.304(b) (2006)).  The amended regulation requires that VA, 
rather than the claimant, bear the burden of proving that the 
disability at issue pre-existed entry into service, and that 
the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.  

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of the applicable legislation 
and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 
(1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997), and 
cases cited therein.  See also VAOPGCPREC 82-90.  However, 
the VA General Counsel has further noted that if, during 
service, superimposed disease or injury occurs, service 
connection may be warranted for the resultant disability.  
Id.

The veteran's service medical records indicate that on the 
examination conducted in April 1971, prior to entrance into 
service, the veteran specifically checked that he had 
frequent trouble sleeping, depression or excessive worry and 
a history of  head injury.  He said that he did not get along 
with his teachers.  On examination, he was described as 
having slight depression.  In March and April 1974, it was 
felt that while he had  history of depression and excessive 
worry, this did not provide a psychiatric basis for 
declination of a security clearance.  He was described as 
having a transient situational reaction to adult life with 
sleep disturbance.  Symptoms had been in remission over the 
year and these had existed prior to service.  His 201 
(personnel) file documents various disciplinary actions.

On VA hospitalization in June and July 1977, the veteran was 
diagnosed with paranoid personality disorder with mild degree 
of decompensation for which he was treated with good 
remission of some of the symptoms.

On VA examination in September 1977, diagnosis was paranoid 
personality and habitual excessive drinking.

The veteran was seen as an outpatient in 1984 with complaints 
of sleep disturbance, paranoia, hallucinations, etc.  
Medications included Lithium, Thorazine, and Stelazine.

On VA hospitalization in September 1984, the veteran was 
diagnosed with continuous alcohol dependence (Axis I) and 
borderline personality disorder (Axis II).  He had a history 
of DWI's, was detoxified and refused medication.

On VA psychiatric examination in March 1985, extensive 
history was recorded.  The diagnoses were borderline 
personality disorder; history of heavy alcohol abuse; chronic 
anxiety syndrome; and rule out discontrol syndrome.  The 
examiner noted that some clinicians might take this poorly 
adjusted person('s diagnosis) and characterized it in the 
broad category of schizophrenia or schizoid personality, but 
regardless of what it was called, the examiner opined that 
there was no relationship to his service.

On VA hospitalization in October 1985, the veteran was 
diagnosed with alcohol dependence, continuous; and borderline 
personality disorder (Axis II).

On VA hospitalization in May and June 1986, he was diagnosed 
with bipolar disorder manic, moderate.  Subsequent mental 
health clinical assessments in August 1986 were that he had 
bipolar disorder and history of anti-social behavior. Similar 
notations were made in 1986 and 1987.  One notation in July 
1987 was that he had situational anxiety.

Private treatment records from March 1988 noted bipolar 
affective disorder and cyclothymic personality.  He was 
transferred to the VA.  

On VA hospitalization in March and April 1988, diagnosis was 
bipolar affective disorder, mania, moderate, without 
psychotic features.

On VA special psychiatric evaluation, done pursuant to a 
Board remand in September 1989, the examiner noted his long 
mental health history.  Diagnoses were history of heavy 
alcohol abuse, continued; borderline personality disorder; 
history of psychotic and bipolar illness from medical 
records; chronic anxiety syndrome. The examiner noted that it 
was the personality disorder that was prevalent, and that it 
was hard to separate the psychosis that came from toxicity 
(e.g., alcohol) and genuine psychosis.

Since then, the veteran has been seen on a continuing basis 
for his mental health problems.  Diagnoses have been 
primarily of bipolar disorder.  He has a number of organic 
disabilities as well.  In May 1994 it was felt that he might 
have a  manic depressive psychosis.

On VA evaluation in May 1997, the veteran was described as 
having delirium, not otherwise specified (NOS); bipolar 
disorder, most recent episode mixed with psychotic features; 
history of chronic alcohol abuse (Axis I).  Private treatment 
records in the same time frame as similar in nature with the 
same diagnosis of bipolar disorder.

Pursuant to Board remand action, the veteran underwent a 
special psychiatric evaluation, a complete report from which 
is of record from July 2004.  The file was available to the 
examiner, and his extensive history was noted.  The examiner 
diagnosed chronic long-term alcohol dependence; bipolar 
disorder, based on history and medical files; and mild 
dementia, probably secondary to long-term alcohol abuse.  It 
was felt that he had seemed to have matured from the 
personality disorder diagnosis when the examiner had seen him 
20 years before.  The examiner opined that in the case of 
both the personality disorder and the currently diagnosed 
bipolar disorder, stress could have brought the latent 
problems to the surface, but neither were caused by or 
related to service.

Because of the earlier examiner's comment with regard to 
stress and latent problems, the case was returned for another 
comprehensive VA psychiatric evaluation which was undertaken 
in September 2006, the entire report from which is of record.  
At that time, the specific question to be addressed was 
whether the veteran's pre-existing mental disorder had been 
aggravated beyond the natural progress of the disease as a 
result of service.  The examiner again evaluated all of the 
evidence, making extensive notations in the file.  He further 
opined that the  current Axis I diagnosis was bipolar 
disorder, most recent episode mixed, partially controlled 
with medication; alcohol abuse, episodic, secondary to 
efforts to promoted sleep; and noncompliance with treatment, 
by history, typical of the veteran's psychiatric disorder and 
contributing to his ongoing dysfunction; and rule out 
cognitive disorder, NOS, most likely related to chronic 
alcohol abuse.

The examiner specifically noted that the veteran was not 
reporting significant stressors in his military service, or 
any events therein that might have precipitated or aggravated 
his mental condition.  It was noted that his entrance 
examination had shown a problem with depression, excessive 
worry, and problems sleeping before he had entered the 
military.  The examiner specifically concluded that it is 
"less likely than not" that the veteran's bipolar disorder 
was aggravated beyond the natural course by his military 
service.  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As evidenced on the veteran's examination prior to entrance 
into service, he clearly and unequivocally had a nervous 
disorder prior to service.  This continued in service but was 
not sufficiently severe to preclude a security clearance.  
His 201 file reflects some behavioral acting out, but no 
residuals thereafter.  Since service, he had been treated, 
hospitalized and psychiatrically evaluated on myriad 
occasions.  Throughout, the underlying diagnosis has been 
either personality or bipolar disorder, both of which are 
universally felt to have existed prior to service.  
Periodically, his exacerbations escalate, usually with 
alcohol abuse, to the point of mirroring psychotic behavior, 
but with treatment, these subside.

In order to equitably assess his situation, VA has provided 
him with numerous special examinations, all of which come to 
essentially the same conclusion.  These are consistent with 
the additional VA and private mental health records in the 
file.  

Based upon the competent medical opinions of record, in all 
probability the veteran has a personality disorder (to 
include a latent schizophrenia as identified on one 
assessment) and/or bipolar disorder which were present prior 
to service.  The Board notes that developmental defects, such 
as personality disorders that are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  Thus, generally speaking, 
a personality disorder cannot be service connected.  See 38 
C.F.R. §§ 3.303(c), 4.9.  The VA General Counsel has held 
that service connection may not be granted for a congenital 
or developmental defect; however, disability resulting from a 
mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See VAOPGCPREC 82-90; see 
also 38 C.F.R. §§ 3.306, 4.127.  In this case, there is 
nothing at all in the record to reflect that any pre-service 
personality and/or bipolar disorder was increased in or as a 
result of service, nor was there any acquired psychiatric 
disability superimposed thereon as a result of service.

Finally, based upon current clinical findings, although he 
has had a history of symptoms seemingly reflecting periodic 
depression, anxiety, etc., this appears to be primarily 
associated with his longstanding alcohol abuse.  In any 
event, there is no current presence of an acquired neurosis 
or psychosis which can be attributed to service.  In that 
regard, the evidence is not in approximate balance, and a 
reasonable doubt which might be resolved in favor of the 
veteran is not raised.  


ORDER

Service connection for bipolar disorder is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


